FILED
                            NOT FOR PUBLICATION                             APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50397

               Plaintiff - Appellee,             D.C. No. 3:11-cr-02362-BEN

  v.
                                                 MEMORANDUM *
GONZALO CESAR AGUILAR-
MARTINEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Gonzalo Cesar Aguilar-Martinez appeals from the 12-month sentence

imposed following his guilty-plea conviction for being a deported alien found in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

         Aguilar-Martinez contends that the district court procedurally erred by

failing to: (i) use the Guidelines range as a starting point for sentencing, (ii) explain

adequately the reasons for imposing an above-Guidelines sentence; and (iii)

consider the 18 U.S.C. § 3553(a) sentencing factors other than the need to protect

the public. The record belies these contentions. The district court determined the

correct Guidelines range, listened to Aguilar-Martinez’s mitigating arguments,

considered the section 3553(a) factors, and sufficiently explained the sentence

imposed. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc).

         Aguilar-Martinez next contends that his sentence is substantively

unreasonable. The sentence imposed is substantively reasonable in light of the

totality of the circumstances and the sentencing factors set forth in section 3553(a).

See Gall v. United States, 552 U.S. 38, 51 (2007).

         AFFIRMED.




                                            2                                      11-50397